Title: To George Washington from Elias Boudinot, 9 February 1785
From: Boudinot, Elias
To: Washington, George



My dear Sir
Elizabeth Town [N.J.] Febry 9th 1785

This Moment I am honored with your favour of the 26th Janry and am greatly mortified to find, that mine of the latter End of December had not then reached you, altho I delivered it to the post-Master myself.
It ever gave me a peculiar Pleasure to obey your Commands, and to Oblige you in any thing this Country can afford, or to comply with your wishes, in any other way, will add greatly to the felicity, I enjoy from those domestic Blessings you with Mrs Washington so kindly participate in.
As soon as I recieved your favour of Novr I tryed to obtain the quantity of seed you requested, but the Season being past, could get only Six or Seven Bushells, which was immediately

forwarded by the Stage to Coll Biddle, under the Care of our old Friend Coll Gibbs, who happened to be a Passenger, and by the next Post, I advised you of it.
Since which, I have accidentally met with three Bushells and an half more, which I shall also immediately forward by the same Conveyance to Coll Biddle —The reason of my preferring the Stage, arises from the incertainty of a Passage from New York, the danger of its being lost in the City, and the importance of your not being disappointed in having it early in the Season.
I have had another Conversation with a very experienced Farmer, on the manner of sowing it—He informs me that the Soil should be good, moderately dry and in good tilth—The Quantity of Seed, must be proportioned to the goodness of the Soil—the better the Ground, the greater the quantity of Seed—He has known in very high cultured Grounds, two Bushells used for one Acre, and he thinks it, the cheapest in the End—In good Land, he has generally used from one, to one & an half Bushell ⅌ Acre—The more seed the finer the Grass. The earlier it is sown the better; provided you can harrow it, with some light Body, as a Thorn Bush or some other thick Bush, as it then covers the Ground well, before the Heats of Summer—To make Hay of it, you must cut it young when in full bloom.
It will give me great Satisfaction to hear, that both Parcells have got safe to hand, and answer your Expectation.
Mrs Boudinot enjoys a very good state of Health, as does Mrs Bradford in the City —Mrs B. feels herself greatly indebted to Mrs Washington for her kind remembrance—She joins me in the most cordial wishes, for every Blessing of the Season to attend you both. I have the honor to be with the greatest respect My dear Sir Your most obedt & very Hble Servt

Elias Boudinot

